 



Exhibit 10.1
Amendment No. 3
to
Second Amended and Restated Loan Agreement
Among
Certain Lenders,
HSBC Bank USA, National Association, As Administrative Agent
And
MOOG INC.
     This Amendment No. 3 dated as of March 14, 2008 (“Amendment”) to the Second
Amended and Restated Loan Agreement dated as of October 25, 2006 as amended by
Amendment No. 1 and Amendment No. 2 thereto dated as of March 30, 2007 and as of
July 27, 2007, respectively (collectively, the “Agreement”) is entered into by
and among MOOG INC., a New York business corporation (“Borrower”), certain
lenders which are currently parties to the Agreement (“Lenders”), and HSBC BANK
USA, NATIONAL ASSOCIATION, a bank organized under the laws of the United States
of America, as administrative agent for the Lenders (“Administrative Agent”).
RECITALS
     A. Borrower has requested, and the Administrative Agent and the Lenders
have agreed to, an increase in the Maximum Limit under the Revolving Credit from
$600,000,000 to $750,000,000, and, within such Maximum Limit, an increase in the
amount available for Swingline Loans from $10,000,000 to $25,000,000.
     B. Borrower has also advised the Administrative Agent and the Lenders that
Borrower is considering making an offering of senior unsecured subordinated
notes in an approximate amount up to $200,000,000 (“Note Offering”), the
proceeds of which may be used to temporarily pay down the Revolving Credit or
for other corporate purposes. Borrower has requested that the Administrative
Agent and the Lenders modify the Agreement to permit the Note Offering without
diminishing the basket for Permitted Indebtedness.
     C. Borrower, the Administrative Agent and the Lenders have also agreed to
make certain other modifications to the Agreement, including but not limited to,
modifying the matrix used to determine the Applicable Margin and the Applicable
Commitment Fee Rate, extending the Revolving Credit Maturity Date, changing
certain of the Financial Covenants, recognizing Borrower’s newly formed
subsidiary, AMC Delaware Inc., which is contemplated by the Borrower to be used
for certain of its operations in the Philippines, as a Foreign Subsidiary, and
making certain other clarifying modifications, all as set forth in this
Amendment.
     D. The Borrower and each of the Guarantors will benefit from the
modifications set forth herein.

 



--------------------------------------------------------------------------------



 



- 2 -

     E. The Administrative Agent and the Lenders are agreeable to the foregoing
to the extent set forth in this Amendment and subject to each of the terms and
conditions stated herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein, and of the loans or other extensions of credit heretofore, now
or hereafter made by the Lenders, to, or for the benefit of the Borrower and its
Subsidiaries, the parties hereto agree as follows:
     1. Definitions. Except to the extent otherwise specified herein,
capitalized terms used in this Amendment shall have the same meanings specified
in the Agreement.
     2. Modifications.
          (a) The matrix set forth in the existing definition of “Applicable
Commitment Fee Rate” is deleted and the following new matrix is added in its
place:

              Leverage     Level   Ratio   Commitment Fee
 
       
1
  Greater than 3.25 to 1.0   35bps
 
       
2
  > 2.75 to 1.0 but £ 3.25 to 1.0   35bps
 
       
3
  > 2.25 to 1.0 but £ 2.75 to 1.0   30bps
 
       
4
  > 1.75 to 1.0 but £ 2.25 to 1.0   25bps
 
       
5
  > 1.25 to 1.0 but £ 1.75 to 1.0   20bps
 
       
6
  £ 1.25 to 1.0   20bps

          (b) The matrix set forth in the existing definition of “Applicable
Margin” is deleted and the following new matrix is added in its place:

                      Leverage         Level   Ratio   ABR Option   Libor Rate
Option
 
               
1
  Greater than 3.25 to 1.0     0 %   200 bps
 
               
2
  > 2.75 to 1.0 but £ 3.25 to 1.0     0 %   175 bps
 
               
3
  > 2.25 to 1.0 but £ 2.75 to 1.0     0 %   150 bps
 
               
4
  > 1.75 to 1.0 but £ 2.25 to 1.0     0 %   125 bps
 
               
5
  > 1.25 to 1.0 but £ 1.75 to 1.0     0 %   100 bps
 
               
6
  £ 1.25 to 1.0     0 %   87.5 bps





--------------------------------------------------------------------------------



 



- 3 -

          (c) The existing definitions of “Consolidated EBITDA”, “Domestic
Subsidiary”, “Foreign Subsidiary”, “Maximum Limit”, and “Revolving Credit
Maturity Date” are deleted and the following new definitions are added in their
place:
“Consolidated EBITDA” — for any period, an amount equal to (i) the sum of the
amounts for such period of (A) Consolidated Net Income, (B) Consolidated
Interest Expense, (C) provisions for taxes based on income, (D) total
depreciation expense, (E) total amortization expense, (F) other non-cash items
reducing Consolidated Net Income and (G) non-cash stock related expenses minus
(ii) other non-cash items increasing Consolidated Net Income for such period.
Notwithstanding anything to the contrary in this definition, for purposes of
computing the Leverage Ratio and the Interest Coverage Ratio hereunder, or in
connection with any pro-forma calculation required by this Agreement, the term
“Consolidated EBITDA” shall be computed, on a consistent basis, to reflect
purchases and acquisitions by Permitted Acquisition or otherwise made by
Borrower and the Subsidiaries during the relevant period as if they occurred at
the beginning of such period, and Borrower, during the twelve (12) month period
following the date of any such acquisition may include in the calculation hereof
the necessary portion of the adjusted historical results of the entities
acquired in acquisitions that were achieved prior to the applicable date of the
acquisition for such time period as is necessary for Borrower to have figures on
a trailing four fiscal quarter basis from the date of determination with respect
to such acquired entities.
“Domestic Subsidiary” — means (i) any Subsidiary having any place of business
located in the United States of America, other than Moog Controls Corporation,
an Ohio corporation, Moog Controls Corporation, a New York corporation and AMC
Delaware Inc, a Delaware corporation , or (ii) any Subsidiary that is a foreign
sales corporation.





--------------------------------------------------------------------------------



 



- 4 -

“Foreign Subsidiary”- means (i) any Subsidiary not having any place of business
located in the United States of America other any Subsidiary that is a foreign
sales corporation, (ii) Moog Controls Corporation, an Ohio corporation, and
(iii) AMC Delaware Inc, a Delaware corporation.
“Maximum Limit” — the maximum aggregate amount which the Borrower can borrow
under the Revolving Credit which is $750,000,000.
“Revolving Credit Maturity Date” — March 14, 2013, which date may be shortened
in accordance with Section 8.2 of this Agreement.
          (d) The following new definitions are added to Section 1.1 entitled
“Definitions”, in the appropriate alphabetical locations:
“Amendment No. 3” — the Amendment No. 3 dated as of March 14, 2008 by and among
Borrower, the Administrative Agent and the Lenders, amending this Agreement.
“Permitted Investment Foreign Jurisdiction” — with respect to a Foreign
Subsidiary, the foreign country in which the principal place of business of such
Foreign Subsidiary is located, and any of the United States of America, United
Kingdom, Switzerland and any country in the European Union using the Euro as its
currency in which any other Foreign Subsidiary is located or any other
jurisdiction to which the Administrative Agent consents in writing.
“Second Subordinated Indenture” — an indenture (either as a new indenture or a
supplement to the Subordinated Indenture) to be entered into between Borrower
and a trustee acceptable to Administrative Agent, pursuant to which Borrower
intends to issue additional senior subordinated notes in an aggregate principal
amount of up to $200,000,000 plus or minus an associated discount or premium
with a term and otherwise in form and content acceptable to Administrative
Agent. The Second Subordinated Indenture shall provide that the notes issued
thereunder will be subordinate at all times to the Indebtedness of Borrower
under this Agreement and the Loan Documents.
          (e) The following provision is added to the existing definition of
“Total Commitment” at the end thereof:





--------------------------------------------------------------------------------



 



- 5 -

“The amount of the Total Commitment as of March 14, 2008 is $750,000,000.”
          (f) Clause (i) of subsection (a) of Section 2.3 entitled “Swingline
Loans” is deleted and the following is added in its place:
“(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or”
          (g) A new clause (iv) is added at the end of subsection (b) of
Section 3.5 entitled “Conditions to Subsequent Borrowing and Issuance” as
follows:
“(iv) if such Loan or Issuance is being requested upon or following the
effectiveness of the Second Subordinated Indenture, the incurrence of such Loan
or Issuance is permitted by the terms of the Second Subordinated Indenture and
will constitute senior debt under the Second Subordinated Indenture.”
          (h) Section 6.1 entitled “Consolidated Net Worth” is deleted and the
following is added in its place:
“Consolidated Net Worth. Assure that as of the end of each fiscal quarter of
Borrower ending after the date of Amendment No. 3, the Consolidated Net Worth of
Borrower is not less than $600.0 Million.”
          (i) Section 6.4 entitled “Consolidated Capital Expenditures” is
deleted and the following is added in its place:
“Consolidated Capital Expenditures. Assure that Consolidated Capital
Expenditures of Borrower do not exceed $100.0 Million in the aggregate in any
one fiscal year ending after the date of Amendment No. 3.”
          (j) The following additional sentence is added at the end of
subsection 7.1(d) entitled “Subordinated Indebtedness”:
“The unsecured Indebtedness of Borrower that may be incurred in connection with
any notes (including any replacement or exchange notes) that may be issued
pursuant to the Second Subordinated Indenture, provided the payment of all such
Indebtedness shall be subordinate at all times to payment of the Indebtedness of
Borrower under this Agreement and the other Loan Documents.”





--------------------------------------------------------------------------------



 



- 6 -

          (k) Subsection (a) of Section 7.3 entitled “Investments and Guaranty
Obligations” is deleted and the following is added in its place:
“(a) Investments by Borrower or any Subsidiary in (i) cash and cash equivalents
including any readily marketable direct obligation of the United States, or with
respect to a Foreign Subsidiary, of any Permitted Investment Foreign
Jurisdiction, maturing within one year after the date of acquisition thereof,
(ii) any time deposit maturing within one year after the date of acquisition
thereof and issued by any banking institution that is authorized to do a banking
business under any statute of the United States or any state thereof, or with
respect to a Foreign Subsidiary is authorized to do a banking business under any
statute of any Permitted Investment Foreign Jurisdiction, or any political
subdivision thereof, and has a combined capital and surplus of not less than
$100,000,000, (iii) any demand or savings deposit with any such institution,
(iv) any Dollar deposits in the London Interbank Market with such banking
institution or any subsidiary of any such banking institution, and (v) any
commercial paper rated at least A-1 by Standard & Poor’s Ratings Group or P-1 by
Moody’s Investor Services, Inc.;”
          (l) Clause (ix) of subsection (b) of Section 7.5 entitled “Limitation
on Certain Restrictive Agreements”, is deleted and the following is added in its
place:
“(ix) restrictions contained in the Subordinated Indenture or Second
Subordinated Indenture relating to any Indebtedness permitted under
Section 7.1(d).”
          (m) The following is added as new subsection (n) to Section 8.1
entitled “Events of Default”:
“(n) Second Subordinated Indenture. If any event of default shall occur under
the Second Subordinated Indenture or any Indebtedness under this Agreement shall
fail to be senior to any Indebtedness under the Second Subordinated Indenture.”
          (n) The existing Exhibit A (form of Revolving Note) Exhibit C (form of
Swingline Note), Exhibit D (form of Request Certificate) and Exhibit E (form of
Compliance Certificate) are deleted and replaced by Exhibits A, C, D and E to
this Amendment, respectively.





--------------------------------------------------------------------------------



 



- 7 -

          (o) The existing Schedule 2.1 to the Agreement entitled “Lenders’
Commitments” is deleted and Schedule 2.1 attached to this Amendment is added in
its place.
          2.1 Limitation on Modifications. The foregoing modifications are only
applicable and shall only be effective in the specific instance and for the
specific purpose for which made, are expressly limited to the facts and
circumstances referred to herein, and shall not operate as (i) a waiver of, or
consent to non-compliance with any other provision of the Agreement or any other
Loan Document, (ii) a waiver or modification of any right, power or remedy of
either the Administrative Agent or any Lender under the Agreement or any Loan
Document, or (iii) a waiver or modification of, or consent to, any Event of
Default or Default under the Agreement or any Loan Document.
     3. Conditions Precedent. The effectiveness of each and all of the
modifications contained in this Amendment is subject to the satisfaction, in
form and substance satisfactory to the Administrative Agent, of each of the
following conditions precedent:
          3.1 Documentation.
                (a) The parties hereto, and each entity making the
Reaffirmations set forth in Section 5 hereof, shall have duly executed and
delivered to the Administrative Agent seventeen (17) duplicate originals of this
Amendment.
                (b) The Borrower has duly executed and delivered to the
Administrative Agent (i) the Replacement Revolving Notes in favor of each of the
Lenders, in the form as set forth on Exhibit A hereto with all blanks
appropriately completed; (ii) a Replacement Swingline Note in favor of the
Swingline Lender, in form as set forth on Exhibit C hereto with all blanks
appropriately completed and (iii) a Replacement Alternative Currency Note, as
necessary, for each Lender whose Alternative Currency Sublimit has been modified
pursuant to Schedule 2.1 hereto, in substantially the form as set forth on
Exhibit B to the Agreement with appropriate replacement language and all blanks
appropriately completed.
                (c) The Borrower and each Guarantor shall have executed and
delivered to the Administrative Agent a certificate setting forth the
resolutions and other authorizing documents as necessary for the transactions
contemplated by this Amendment, or certifying that no changes have been made to
such resolutions and documents as previously delivered to the Administrative
Agent and that the same continue in full force and effect and are effective for
the transactions contemplated by this Amendment.
                (d) Counsel to the Borrower and each of the Guarantors shall
have delivered an opinion to the Administrative Agent in form and content
acceptable to the Administrative Agent, addressed to each Lender and the
Administrative Agent, and covering such matters as are requested by the
Administrative Agent and its counsel with respect to this Amendment and other
documents required in connection herewith.
          3.2 No Default. As of the effective date of this Amendment, no Default
or Event of Default shall have occurred and be continuing.





--------------------------------------------------------------------------------



 



- 8 -

          3.3 Representations and Warranties. The representation and warranties
contained in Section 4 hereof and in the Agreement shall be true correct and
complete as of the effective date of this Amendment as though made on such date,
unless they specifically speak as of another date.
          3.4 Fees. Payment by the Borrower to each Lender (including the
Administrative Agent) entitled thereto of all upfront and arrangement fees in
accordance with the agreement between the Borrower and Administrative Agent.
          3.5 Other. The Administrative Agent shall have received such other
approvals or documents as any Lender through the Administrative Agent may
reasonably request, and all legal matters incident to the foregoing shall be
satisfactory to the Administrative Agent and its counsel.
     4. Representations and Warranties of Borrower. The Borrower hereby
represents and warrants as follows:
          4.1 Each of the representations and warranties set forth in the
Agreement is true, correct, and complete on and as of the date hereof as though
made on the date hereof, unless they specifically speak as of another date and
the Agreement, as modified by this Amendment, and each of the other Loan
Documents remains in full force and effect.
          4.2 As of the date hereof, there exists and will exist no Default or
Event of Default under the Agreement or any other Loan Document, and no event
which, with the giving of notice or lapse of time, or both, would constitute a
Default or Event of Default.
          4.3 The execution, delivery and performance by the Borrower of this
Amendment is within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not, and will not, (i) contravene the
Borrower’s certificate of incorporation or by-laws, (ii) violate any law,
including without limitation the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended, or any rule, regulation (including
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
order, writ, judgment, injunction, decree, determination or award, and
(iii) conflict with or result in the breach of, or constitute a default under,
any material contract, loan agreement, mortgage, deed of trust or any other
material instrument or agreement binding on the Borrower or any Subsidiary or
any of their properties or result in or require the creation or imposition of
any lien upon or with respect to any of their properties.
          4.4 This Amendment has been duly executed and delivered by the
Borrower and the Guarantors and is the legal, valid and binding obligation of
each of them, enforceable against the Borrower and each of the Guarantors in
accordance with its terms.
          4.5 No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for (i) the due execution, delivery or performance by the
Borrower and the Guarantors of this





--------------------------------------------------------------------------------



 



- 9 -

Amendment or any other agreement or document related hereto or contemplated
hereby to which the Borrower or any of the Guarantors is or is to be a party or
otherwise bound, or (ii) the exercise by the Administrative Agent or any Lender
of its rights under the Agreement as modified by this Amendment. The Agreement,
as modified by this Amendment constitutes the “Credit Agreement” under the
Subordinated Indenture.
     5. Reaffirmations. By their signatures hereto, each of Moog Holding GmbH KG
and Moog Europe Holdings y Cía, S.C.S. (together, the “Negative Pledgors”), and
the Borrower and each Guarantor hereby reaffirms, ratifies and confirms the
execution and delivery and all of the terms and provisions of, as applicable,
any Guaranty, any Security Documents, and the Amended and Restated Negative
Pledge Agreements dated as of October 25, 2006 (collectively, the “Transaction
Documents”) to which it is a party, and agrees that the Transaction Documents
remain in full force and effect and that any guaranty, pledge or grant of
security contained therein extends to, and guaranties or provides security for,
any and all obligations of the Borrower now or hereafter owing under the
Agreement as modified by this Amendment, including without limitation all
obligations of the Borrower under the Revolving Credit as increased by this
Amendment.
     6. Other.
          6.1 The Borrower agrees to pay all out-of-pocket expenses of the
Administrative Agent in connection with the negotiation, preparation and
execution of this Amendment including the reasonable fees and disbursements of
counsel to the Administrative Agent.
          6.2 This Amendment may be executed in any number of counterparts and
by the parties hereto on separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute one and the same agreement.
          6.3 This Amendment shall be governed by and construed under the
internal laws of the State of New York, as the same may be from time to time in
effect, without regard to principles of conflicts of laws.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Amendment to be duly executed as of the
date shown at the beginning of this Amendment.

              HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender, the
Swingline Lender and an Issuing Bank
 
       
 
  By:    
 
       
 
  Name:   Robert J. McArdle
 
  Title:   Vice President
 
       
 
            HSBC BANK USA, NATIONAL
    ASSOCIATION, as Administrative Agent
 
       
 
  By:    
 
       
 
  Name:   Robert J. McArdle
 
  Title:   Vice President
 
       
 
            MANUFACTURERS AND TRADERS TRUST COMPANY,     as Syndication Agent
and as a Lender
 
       
 
  By:    
 
       
 
  Name:   Mark E. Hoffman
 
  Title:   Vice President
 
       
 
            BANK OF AMERICA, N.A.,     as Co-Documentation Agent and as a Lender
 
       
 
  By:    
 
       
 
  Name:   Thomas C. Lillis
 
  Title:   Senior Vice President
 
       
 
            JPMORGAN CHASE BANK, N.A.,     as Co-Documentation Agent and as a
Lender
 
       
 
  By:    
 
       
 
  Name:   Michael E. Wolfram
 
  Title:   Vice President

Signature Page to Amendment No. 3 to Second Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



              CITIZENS BANK OF PENNSYLVANIA,     as a Lender and as an Issuing
Bank
 
       
 
  By:    
 
       
 
  Name:   Edward J. Kloecker Jr.
 
  Title:   Senior Vice President
 
       
 
            BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY,     as a Lender
 
       
 
  By:    
 
       
 
  Name:   Joanne Nasuti
 
  Title:   Vice President
 
       
 
            SOCIETE GENERALE, as a Lender
 
       
 
  By:    
 
       
 
  Name:   R.D. Boyd Harman
 
  Title:   Vice President
 
       
 
            WELLS FARGO BANK, N.A., as a Lender
 
       
 
  By:    
 
       
 
  Name:   Thomas J. Grys
 
  Title:   Vice President
 
       
 
            PNC BANK, NATIONAL ASSOCIATION,     as a Lender
 
       
 
  By:    
 
       
 
  Name:   Wallace G. Clements
 
  Title:   Vice President

Signature Page to Amendment No. 3 to Second Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



              COMERICA BANK, as a Lender
 
       
 
  By:    
 
       
 
  Name:   Sarah R. West
 
  Title:   Assistant Vice President
 
       
 
            NATIONAL CITY BANK, as a Lender
 
       
 
  By:    
 
       
 
  Name:   Susan J. Dimmick
 
  Title:   Vice President
 
       
 
            FIFTH THIRD BANK, as a Lender
 
       
 
  By:    
 
       
 
  Name:   Jim Janovsky
 
  Title:   Vice President
 
       
 
            NORTHERN TRUST, as a Lender
 
       
 
  By:    
 
       
 
  Name:   Ashish S. Bhagwat
 
  Title:   Vice President
 
       
 
            FIRST NIAGARA BANK
 
       
 
  By:    
 
       
 
  Name:   Penny S. Hokanson
 
  Title:   Vice President

Signature Page to Amendment No. 3 to Second Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



              MOOG INC., as the Borrower
 
       
 
  By:    
 
       
 
  Name:   Timothy P. Balkin
 
  Title:   Treasurer
 
       
 
            FLO-TORK, INC., as a Guarantor
 
       
 
  By:    
 
       
 
  Name:   Timothy P. Balkin
 
  Title:   Treasurer
 
       
 
            CURLIN MEDICAL INC., as a Guarantor
 
       
 
  By:    
 
       
 
  Name:   Timothy P. Balkin
 
  Title:   Treasurer
 
       
 
            MOOG EUROPE HOLDINGS I LLC, as a Guarantor
 
       
 
  By:    
 
       
 
  Name:   Timothy P. Balkin
 
  Title:   Treasurer
 
       
 
            MOOG EUROPE HOLDINGS II LLC, as a Guarantor
 
       
 
  By:    
 
       
 
  Name:   Timothy P. Balkin
 
  Title:   Treasurer
 
       
 
            FUNDAMENTAL TECHNOLOGY SOLUTIONS, INC.,
as a Guarantor
 
       
 
  By:    
 
       
 
  Name:   Timothy P. Balkin
 
  Title:   Treasurer

Signature Page to Amendment No. 3 to Second Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



              ZEVEX, INC., as a Guarantor
 
       
 
  By:    
 
       
 
  Name:   Timothy P. Balkin
 
  Title:   Treasurer
 
       
 
            QUICKSET INTERNATIONAL, INC.,
as a Guarantor
 
       
 
  By:    
 
       
 
  Name:   Timothy P. Balkin
 
  Title:   Treasurer
 
       
 
            PRIZM ADVANCED COMMUNICATION
ELECTRONICS, INC., as a Guarantor
 
       
 
  By:    
 
       
 
  Name:   Timothy P. Balkin
 
  Title:   Treasurer
 
       
 
            MOOG EUROPE HOLDINGS y Cía , S.C.S.,
as a Negative Pledgor
 
       
 
  By:    
 
       
 
  Name:   Stephen A. Huckvale
 
  Title:   Chairman
 
       
 
            MOOG HOLDING GmbH KG, as a
Negative Pledgor
 
       
 
  By:    
 
       
 
  Name:   Gary J. Parks
 
  Title:   Managing Director

Signature Page to Amendment No. 3 to Second Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REPLACEMENT REVOLVING NOTE

     

$                
  Buffalo, New York
March 14, 2008

     FOR VALUE RECEIVED, the undersigned, MOOG INC. (“Borrower”) hereby
unconditionally promises to pay, on or before March 14, 2013, to the order of
                (“Lender”) at the Administrative Agent’s Commercial Banking
Department’s office at One HSBC Center, Buffalo, New York 14203, or at the
holder’s option, at such other place as may be designated by the holder, in
lawful money of the United States of America, a principal sum equal to the
lesser of                                      ($           ) or the aggregate
unpaid principal amount of all Revolving Loans made by Lender to the Borrower
from time to time under a Second Amended and Restated Loan Agreement, dated of
as of October 25, 2006, among the Borrower, HSBC Bank USA, National Association
as administrative agent, for itself, the Lender and other lending institutions
and issuing banks now or hereafter parties thereto, as the same has been and may
hereafter be amended, supplemented, renewed, restated, replaced or otherwise
modified from time to time (“Loan Agreement”) as evidenced by the inscriptions
made on the schedule attached hereto, or any continuation thereof (“Schedule”).
The Borrower further promises to pay interest on the unpaid principal amount
hereof from time to time at the rates and at such times as are specified in the
Loan Agreement. All capitalized terms used herein and not otherwise defined
herein shall have the meanings specified in the Loan Agreement.
     The Lender and each holder of this Note are authorized to inscribe on the
Schedule, the date of the making of each Revolving Loan, the amount of each
Revolving Loan, the applicable Rate Options and Interest Periods, all payments
on account of principal and the aggregate outstanding principal balance of this
Note from time to time unpaid. Each entry set forth on the Schedule shall be
prima facie evidence of the facts so set forth. No failure by the Lender or any
holder of this Note to make, and no error in making, any inscriptions on the
Schedule shall affect Borrower’s obligation to repay the full principal amount
loaned to or for the account of Borrower, or the Borrower’s obligation to pay
interest thereon at the agreed upon rate.
     If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and the Borrower will pay interest thereon at the then applicable
rate until the date of actual receipt of such installment by the holder of this
Note.
     No failure by the holder to exercise, and no delay in exercising, any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified



--------------------------------------------------------------------------------



 



 

- 2 -
are cumulative and not exclusive of any other rights or remedies which the
holder may otherwise have.
     No modification, rescission, waiver, release or amendment of any provision
of this Note shall be made except by a written agreement subscribed by a duly
authorized officer of the Borrower and the holder hereof.
     Borrower waives diligence, presentment, protest and demand, and also notice
of protest, demand, dishonor and nonpayment of this Note.
     This Note evidences a borrowing under the Loan Agreement to which reference
is hereby made with respect to interest rate options and periods, prepayments of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified, and rights of acceleration of the principal hereof on the
occurrence of certain events. The obligations of the Borrower under this Note,
and the obligations of the Guarantors under the Loan Documents, are secured by
the Collateral referred to in the Security Documents.
     Borrower agrees to pay on demand all reasonable costs and expenses incurred
by the holder in enforcing this Note or in collecting the indebtedness evidenced
hereby, including, without limitation, if the holder retains counsel for any
such purpose, reasonable attorneys’ fees and expenses.
     This Note shall be construed under, and governed by, the internal laws of
the State of New York without regard to principles of conflicts of laws.
     This Note is in replacement of and substitution for, but not repayment of,
that certain Replacement Revolving Note from Borrower to Lender in the original
maximum principal amount of $___dated October 25, 2006.

            MOOG INC.
      By:           Name:           Title:      



--------------------------------------------------------------------------------



 



 

         

SCHEDULE
LOANS AND PAYMENTS OF PRINCIPAL

                                                                AMOUNT OF      
          AMOUNT OF     AGGREGATE           TYPE     DATE LOAN     LOAN MADE,  
  INTEREST           PRINCIPAL     UNPAID     NOTATION     OF     MADE, CON-    
CONTINUED OR     PERIOD     DUE     PAID OR     PRINCIPAL     MADE BY     LOAN  
  TINED OR CONVERTED     CONVERTED     DATES     DATE     PREPAID     BALANCE  
  AND DATE                                                                      
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                             



--------------------------------------------------------------------------------



 



 

EXHIBIT C
REPLACEMENT SWINGLINE NOTE

     

$25,000,000.00
  Buffalo, New York
March 14, 2008

     FOR VALUE RECEIVED, the undersigned, MOOG INC., a New York business
corporation having its principal place of business at Jamison Road and Seneca
Street, East Aurora, New York 14052-0018 (“Borrower”) promises to pay, ON
DEMAND, to the order of HSBC BANK USA, NATIONAL ASSOCIATION (“Lender”) at the
banking office of the Administrative Agent (as defined in the Loan Agreement, as
hereinafter defined) at One HSBC Center, Buffalo, New York 14203, in lawful
money of the United States and in immediately available funds, the lesser of
(i) the principal amount of Twenty-five Million Dollars ($25,000,000) or
(ii) the aggregate amount of all unpaid Swingline Loans made by Lender to
Borrower as shown on the schedule on the reverse side of this Note or any
continuation schedule (“Schedule”) together with interest as provided in the
next paragraph. In this Note, any capitalized term not defined in this Note has
the meaning defined in a Second Amended and Restated Loan Agreement, dated as of
October 25, 2006, among the Borrower, HSBC Bank USA, National Association as
administrative agent, for itself, the Lender and other lending institutions and
issuing banks now or hereafter parties thereto, as the same has been and may
hereafter be amended, supplemented, renewed, restated, replaced or otherwise
modified from time to time (“Loan Agreement”).
     From and including the date of this Note to but not including the date the
outstanding principal amount of this Note is paid in full, the Borrower shall
pay to the Administrative Agent for the account of the holder of this Note
(“Holder”) interest on such outstanding principal amount at a rate per year that
shall on each day prior to demand be equal to the Prime Rate from time to time
in effect. After an unsatisfied demand for payment, this Note shall bear
interest at a per annum rate of interest equal to 2% in excess of the Prime Rate
from time to time in effect. In no event shall such interest be payable at a
rate in excess of the maximum rate of interest permitted by applicable law. A
payment of such interest shall become due on the first day of each calendar
month, beginning on April 1, 2008 and on the date this Note is repaid in full.
Interest shall be calculated on the basis of a 365-day year or 366-day year, as
applicable, for the actual number of days elapsed.
     The Holder is authorized to inscribe on the Schedule the date of each
Swingline Loan made hereunder, each repayment of principal and the aggregate
unpaid principal balance of this Note. Each entry set forth on the Schedule
shall be prima facie evidence of the facts so set forth. No failure by the
Holder to make, and no error by the Holder in making, any inscription on the
Schedule shall affect the Borrower’s obligation to repay the full amount
advanced on this Note to or for the account of the Borrower, or Borrower’s
obligation to pay interest thereon at this agreed upon rate.



--------------------------------------------------------------------------------



 



 

- 2 -
     If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and the Borrower will pay interest thereon at the then applicable
rate until the date of actual receipt of such installment by the holder of this
Note.
     No failure by the holder to exercise, and no delay in exercising, any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified are cumulative and not
exclusive of any other rights or remedies which the holder may otherwise have.
     No modification, rescission, waiver, release or amendment of any provision
of this Note shall be made except by a written agreement subscribed by a duly
authorized officer of the Borrower and the holder hereof.
     Borrower waives diligence, presentment, protest and demand, and also notice
of protest, demand, dishonor and nonpayment of this Note.
     This Note is the Swingline Note referred to in the Loan Agreement and is
otherwise entitled to the benefits of the Loan Agreement. The obligations of the
Borrower under this Note, and the obligations of the Guarantors under the Loan
Documents, are secured by the Collateral referred to in the Security Documents.
     Borrower agrees to pay on demand all reasonable costs and expenses incurred
by the holder in enforcing this Note or in collecting the indebtedness evidenced
hereby, including, without limitation, if the holder retains counsel for any
such purpose, reasonable attorneys’ fees and expenses.
     This Note shall be construed under, and governed by, the internal laws of
the State of New York without regard to principles of conflicts of laws.
     This Note is in replacement of and substitution for, but not repayment of,
that certain Swingline Note from Borrower to Lender in the original maximum
principal amount of $10,000,000 dated October 25, 2006.

              MOOG INC.
 
       
 
  By:  
 
       
 
      Name:
 
      Title:





--------------------------------------------------------------------------------



 



 



EXHIBIT D
REQUEST CERTIFICATE
     The undersigned as Borrower hereby certifies to HSBC Bank USA, National
Association, in accordance with the terms of a Second Amended and Restated Loan
Agreement, dated as of October 25, 2006, among Moog Inc., HSBC Bank USA,
National Association as administrative agent, for itself, the Lenders and other
lending institutions and issuing banks now or hereafter parties thereto, as the
same may have been and may hereafter be, amended, supplemented, renewed,
restated, replaced or otherwise modified from time to time (“Agreement”) that:
     The undersigned requests or has requested a:
     (Check One)
          o Revolving Loan
          o Alternative Currency Loan
                              to be made to Moog Inc. which will be a
     (Check One)
          o new loan
          o conversion
          o continuation
                              of a
     (Check One)

          o Libor Loan (Only option for Alternative Currency Loan)
          o ABR Loan
                              to a or as a
     (Check One)

          o Libor Loan
          o ABR Loan



--------------------------------------------------------------------------------



 



 

- 2 -
in the amount of $           for an Interest Period, if applicable, of
     (Check One)

          o one month.
          o three months.
          osix months.
The proposed loan/conversion/continuation is to be made on                     ,
     .
     The undersigned certifies that as of the date hereof:
     (i) there does not exist any Event of Default, Default or Material Adverse
Effect;
     (ii) each representation and warranty made in the Agreement and any Loan
Document to which the Borrower is a party and in any certificate, document or
financial or other statement furnished at any time thereunder is true, correct
and complete in all material respects with the same effect as though such
representations and warranties had been made on the date hereof, except to the
extent any such representation and warranty relates solely to an earlier date,
or to the extent any such representation and warranty has been updated in a
certificate executed by a Responsible Officer and received by the Administrative
Agent before the date hereof; and
     (iii) the incurrence of the Indebtedness requested in this certificate is
permitted by the terms of the Subordinated Indenture (as defined in the
Agreement) and will constitute Senior Debt and Designated Senior Debt under, and
as defined in, the Subordinated Indenture; and
     (iv) if this certificate is executed and delivered by the undersigned upon
or following the effectiveness of the Second Subordinated Indenture (as defined
in the Agreement), the incurrence of the Indebtedness requested in this
certificate is permitted by the terms of the Second Subordinated Indenture and
will constitute Senior Debt and Designated Senior Debt under, and as such terms
are defined in, the Second Subordinated Indenture (or if such terms are not
defined in the Second Subordinated Indenture, will have a status under the
Second Subordinated Indenture comparable to that of Senior Debt and the
Designated Senior Debt under the Subordinated Indenture).



--------------------------------------------------------------------------------



 



 

- 3 -
     WITNESS the signature of the undersigned authorized signatory of the
Borrower this       day of           ,      .

              MOOG INC.
 
       
 
  By:  
 
       
 
      (Title)

                                   



--------------------------------------------------------------------------------



 



 

EXHIBIT E
COMPLIANCE CERTIFICATE
     The undersigned hereby certifies to the Administrative Agent and the
Lenders, in accordance with the terms of a Second Amended and Restated Loan
Agreement, dated as of October 25, 2006, among Moog Inc., HSBC Bank USA,
National Association as administrative agent, for itself, the Lenders and other
lending institutions and issuing banks now or hereafter parties thereto, as the
same may have been and may hereafter be, amended, supplemented, renewed,
restated, replaced or otherwise modified from time to time (“Agreement”), that:
A. General
     1. Capitalized terms not defined herein shall have the meanings set forth
in the Agreement.
     2. Borrower has complied in all material respects with all the terms,
covenants and conditions to be performed or observed by it contained in the
Agreement and the Loan Documents, there exists no Event of Default or Default
under the Agreement and there exists no Material Adverse Effect.
     3. The representations and warranties contained in the Agreement, in any
Loan Document to which the Borrower is a party and in any certificate, document
or financial or other statement furnished at any time thereunder are true,
correct and complete in all material respects with the same effect as though
such representations and warranties had been made on the date hereof, except to
the extent that any such representation and warranty relates solely to an
earlier date (in which case such representation and warranty shall be true,
correct and complete on and as of such earlier date).
     4. The Indebtedness outstanding under the Agreement constitutes Senior Debt
and Designated Senior Debt under, and as defined in, the Subordinated Indenture,
and the Agreement constitutes the “Credit Agreement” thereunder.
     5. If this Compliance Certificate is being executed and delivered by the
undersigned upon or following the effectiveness of the Second Subordinated
Indenture, the Indebtedness outstanding under the Agreement constitutes Senior
Debt and Designated Senior Debt under, and as defined in, the Second
Subordinated Indenture, and the Agreement constitutes the “Credit Agreement”
thereunder (or if any such terms are not so defined in the Second Subordinated
Indenture, such outstanding Indebtedness shall have a status under the Second
Subordinated Indenture substantially equivalent to the status applicable to such
terms under the Subordinated Indenture).



--------------------------------------------------------------------------------



 



 

- 2 -
B. Financial Covenants
     1. As of the date hereof or, for such period as may be designated below,
the computations, ratios and calculations asset forth below, are true and
correct:

  (a)   Covenant 6.1. Minimum Consolidated Net Worth
as of           , 20     :

     
Required Amount
  $600.0 Million

  (b)   Covenant 6.2. Interest Coverage Ratio .

     
(i) Consolidated EBITDA
  $_________
 
   
(ii) Consolidated Capital Interest Expense
   

  $_________
 
   
(iii) Ratio of (i) to (ii)
       ___to 1.0
 
   
Required Ratio
  £3.0 to 1.0

  (c)   Covenant 6.3. Leverage Ratio .

     
(i) Consolidated Net Debt
  $_________
 
   
(ii) Consolidated EBITDA
  $_________
 
   
(iii) Ratio of (i) to (ii)
       ___to 1.0
 
   
Required Ratio
  ³3.5 to 1.0

  (d)   Covenant 6.4. Consolidated Capital Expenditures .

         
Consolidated Capital Expenditures
  $ _________  
 
       
Required Amount
  ³$ 100.0  

     IN WITNESS WHEREOF, the undersigned, a Responsible Officer of the Borrower,
has executed and delivered this certificate on behalf of the Borrower on ___,
20_.

              MOOG INC.
 
       
 
  By  
 
       
 
      Name:
 
      Title:



--------------------------------------------------------------------------------



 



 

SCHEDULE 2.1
LENDERS’ COMMITMENTS

                      Commitment     Applicable   Lender   (In Millions)    
Percentage  
HSBC Bank USA, National Association
  $ 106.250       14.1666666666667 %
Manufacturers and Traders Trust Company
  $ 106.250       14.1666666666667 %
Bank of America, N.A.
  $ 90.000       12.0000000000000 %
JPMorgan Chase Bank, N.A.
  $ 90.000       12.0000000000000 %
Citizens Bank of Pennsylvania
  $ 65.000       8.66666666666667 %
Bank of Tokyo-Mitsubishi UFJ
  $ 45.000       6.00000000000000 %
Trust Company
               
Societe Generale
  $ 43.750       5.83333333333333 %
Wells Fargo Bank, N.A.
  $ 40.000       5.33333333333333 %
PNC Bank, National Association
  $ 25.000       3.33333333333333 %
Comerica Bank
  $ 25.000       3.33333333333333 %
National City Bank
  $ 31.250       4.16666666666667 %
Fifth Third Bank
  $ 31.250       4.16666666666667 %
Northern Trust
  $ 25.000       3.33333333333333 %
First Niagara Bank
  $ 26.250       3.50000000000000 %
 
             
TOTAL
  $ 750.000       100 %

                      Amount of Alternative             Currency Sublimit    
Applicable   Lender   (In Millions)     Percentage  
HSBC Bank USA, National Association
  $ 10.625       14.1666666666667 %
Manufacturers and Traders Trust Company
  $ 10.625       14.1666666666667 %
Bank of America, N.A.
  $ 9.000       12.0000000000000 %
JPMorgan Chase Bank, N.A.
  $ 9.000       12.0000000000000 %
Citizens Bank of Pennsylvania
  $ 6.500       8.66666666666667 %
Bank of Tokyo-Mitsubishi UFJ
  $ 4.500       6.00000000000000 %
Trust Company
               
Societe Generale
  $ 4.375       5.83333333333333 %
Wells Fargo Bank, N.A.
  $ 4.000       5.33333333333333 %
PNC Bank, National Association
  $ 2.500       3.33333333333333 %
Comerica Bank
  $ 2.500       3.33333333333333 %
National City Bank
  $ 3.125       4.16666666666667 %
Fifth Third Bank
  $ 3.125       4.16666666666667 %
Northern Trust
  $ 2.500       3.33333333333333 %
First Niagara Bank
  $ 2.625       3.50000000000000 %
 
             
TOTAL
  $ 75.000       100 %



--------------------------------------------------------------------------------



 



 

- 2 -
SCHEDULE 2.1 continued
Applicable Lending Offices:

                      Lender     Domestic Lending Office     Libor Lending
Office    
HSBC Bank USA,
National Association
    One HSBC Center
Buffalo, NY 14203     One HSBC Center
Buffalo, NY 14203    
Manufacturers and Traders
Trust Company
    One Fountain Plaza
12th Floor
Buffalo, NY 14203     One Fountain Plaza
12th Floor
Buffalo, NY 14203    
Bank of America, N.A.
    70 Batterson Park Road
Farmington, CT 06032     70 Batterson Park Road
Farmington, CT 06032    
JPMorgan Chase Bank, N.A.
    10 South Dearborn
Floor 07
Chicago, IL 60603-2003     10 South Dearborn
Floor 07
Chicago, IL 60603-2003    
Citizens Bank of Pennsylvania
    525 William Penn Place
Room 153-2440
Pittsburgh, PA 15219     100 Sockanosett Crossroads
Cranston, RI 02920    
Bank of Tokyo-
Mitsubishi UFJ Trust Company
    1251 Avenue of the Americas
12th Floor
New York, NY 10020     1251 Avenue of the Americas
12th Floor
New York, NY 10022    
Societe Generale
    1221 Avenue of Americas
12th Floor
New York, NY 10022     1221 Avenue of Americas
12th Floor
New York, NY 10022    
Wells Fargo Bank, N.A.
    1700 Lincoln Street
Denver, CO 80203     1700 Lincoln Street
Denver, CO 80203    
PNC Bank, National Association
    Two Tower Center Boulevard
21st Floor
East Brunswick, NJ 08816     Two Tower Center Boulevard
21st Floor
East Brunswick, NJ 08816    
Comerica Bank
    One Detroit Center, 9th Floor
500 Woodward Avenue
Detroit, MI 48226     One Detroit Center, 9th Floor
500 Woodward Avenue
Detroit, MI 48226    
National City Bank
    20 Stanwix Street
19th Floor
Pittsburgh, PA 15222     20 Stanwix Street
19th Floor
Pittsburgh, PA 15222    
Fifth Third Bank
    600 Superior Avenue East
3rd Floor
Cleveland, OH 44114     600 Superior Avenue East
3rd Floor
Cleveland, OH 44114    
Northern Trust
    50 S. LaSalle
Chicago, IL 60675     50 S. LaSalle
Chicago, IL 60675    
First Niagara Bank
    726 Exchange Street
Suite 900
Buffalo, NY 14210     726 Exchange Street
Suite 900
Buffalo, NY 14210    



--------------------------------------------------------------------------------



 



 

- 4 -
SCHEDULE 2.1 continued
ISSUING BANKS’ COMMITMENT

          Letter of Credit Issuing Banks   Commitment
HSBC Bank USA, National Association and Citizens Bank of Pennsylvania
  For both Issuing Banks, an aggregate of $75,000,000

 